MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                     FILED
regarded as precedent or cited before any                            May 22 2019, 7:16 am

court except for the purpose of establishing                              CLERK
the defense of res judicata, collateral                               Indiana Supreme Court
                                                                         Court of Appeals
                                                                           and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Oliver Younge                                           Curtis T. Hill, Jr.
Indianapolis, Indiana                                   Attorney General of Indiana

                                                        George P. Sherman
                                                        Supervising Deputy Attorney
                                                        General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Luke W. Reese,                                          May 22, 2019
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        18A-CR-2051
        v.                                              Appeal from the Marion Superior
                                                        Court
State of Indiana,                                       The Honorable Sheila A. Carlisle,
Appellee-Plaintiff.                                     Judge
                                                        The Honorable Stanley E. Kroh,
                                                        Magistrate
                                                        Trial Court Cause No.
                                                        49G03-1710-F5-39464



Altice, Judge.



Court of Appeals of Indiana | Memorandum Decision 18A-CR-2051 | May 22, 2019                  Page 1 of 11
                                             Case Summary
[1]   Luke W. Reese appeals his convictions for criminal confinement, as a Level 5

      felony; domestic battery, as a Class A misdemeanor; and battery, as a Class A

      misdemeanor, following a jury trial. Reese raises two issues for our review,

      which we restate as follows:


              1.      Whether the State denied him due process when it failed
                      to preserve photographs and text messages as evidence.

              2.      Whether the State presented sufficient evidence to support
                      his conviction for criminal confinement, as a Level 5
                      felony.


[2]   We affirm.


                                   Facts & Procedural History
[3]   Reese and G.R. lived in Indianapolis and had been married for twenty-six

      years. They have seven children together. On September 24, 2017, the family

      attended church, with Reese saying the mass and G.R. singing in the choir.

      Later that afternoon, G.R. drove to meet Jay Stanley, a man from the church

      with whom she was having an affair. When G.R. arrived, she got out of her

      vehicle and into Stanley’s. The two then talked and kissed, and G.R. gave

      Stanley a massage.


[4]   A short time later, G.R. observed Reese’s car park on the street near where she

      and Stanley had parked. Reese got out of his vehicle and approached the

      driver’s side of Stanley’s car. Stanley opened the door to his vehicle, and Reese

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2051 | May 22, 2019   Page 2 of 11
      began to yell at him. Reese kicked Stanley in the face. At that point, G.R.

      exited Stanley’s vehicle, got into hers, and locked the doors. Reese approached

      G.R.’s car and said that they needed to talk. G.R. agreed, and G.R. and Reese

      separately drove to the parking lot of a nearby health center. Once they arrived,

      Reese yelled at G.R. to get into his car. G.R. complied. Reese then took

      G.R.’s phone and keys away from her.


[5]   Reese began to drive away from the city. During the drive, Reese yelled at

      G.R. and, at some point hit G.R. in her left eye. Reese and G.R. arrived in a

      small town and stopped at a cemetery. While there, Reese yelled at G.R. and

      demanded the passcode to her phone, which she refused to give him. After a

      short time, Reese drove them back to their church. The two walked in through

      the back of the church and made their way to the sanctuary. Reese told G.R. to

      kneel in front of the alter. G.R. began to kneel on the cushion, but Reese told

      her to kneel on the marble. G.R. was “terrified,” but she complied with Reese’s

      demands “[b]ecause [she] didn’t think that [she] had any options.” Transcript

      Vol. II at 60.


[6]   G.R. felt “hopeless,” and she “didn’t know how this whole thing was going to

      end.” Id. at 61. She thought: “I’m going to leave the church and I’m just

      gonna go—I don’t know where I’m gonna go, but I’m just going to walk.” Id.

      She told Reese to tell their children that she loves them, and she got up and

      started walking to the front of the church. Reese ran after her, “grabbed her” by

      the shoulders, “pulled [her] back to the alter rail[,] and pushed [her] down on

      the floor”, causing her pain. Id. G.R. landed on her knees. G.R. “was afraid

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2051 | May 22, 2019   Page 3 of 11
      that [she] was going to be tortured and that it wasn’t going to end for a long

      while.” Id. at 63. Reese continued to ask G.R. for the passcode to her phone,

      but she would not give it to him. At one point, Reese grabbed G.R.’s hair “and

      pulled very hard.” Id. at 64. Reese then put his hands around G.R.’s neck,

      applied pressure, and told her that he could choke her.


[7]   Reese then decided to leave the church with G.R. and told her to get up. As the

      two were walking out the back of the church, he shoved G.R. down a few steps,

      and her left side hit the wall. When they arrived at the car, Reese shoved G.R.

      such that the left side of her head hit the car window, and he ordered her into

      the car. G.R. reluctantly complied “[b]ecause [she] didn’t have a choice.” Id.

      at 65. As he drove, Reese continued to yell at G.R. and ask for the passcode to

      her phone. He hit G.R. “several more times.” Id. Reese hit G.R. in the

      stomach. He also hit G.R.’s head, which made her right ear hit the window.

      Reese was listening to heavy metal music, and he punched G.R.’s leg “in time

      to the music.” Id. at 66.


[8]   Reese drove two hours away to Auburn, where G.R.’s grandmother lived. He

      stopped at a church in an attempt to have G.R. make a confession. When no

      one answered, he drove G.R. to her grandmother’s home. While there, he

      forced G.R. to confess her affair to her grandmother and uncle, and Reese

      acknowledged that he had hit G.R. Thereafter, it was determined that G.R.

      would return home with Reese. Before leaving, G.R. used the restroom, where

      she observed that her hair was a mess and that she “had bruising all around

      [her] left eye, [her] lips were swollen.” Id. at 72. She also noticed that her right

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2051 | May 22, 2019   Page 4 of 11
       ear was bleeding. G.R. did not call the police because she was “afraid and

       confused and kind of shocked.” Id.


[9]    Reese and G.R. arrived back at their home in Indianapolis at midnight. G.R.

       went up to her bedroom, and Reese went to the basement. A short while later,

       Reese came into the bedroom. He pulled the covers off G.R. and ripped off her

       clothes. Reese made G.R. stand up, and he took pictures of her while she was

       naked. Reese then went back to the basement. He later returned to the

       bedroom and got into bed with G.R. He punched G.R.’s right hip “several

       times” and then had intercourse with her. Id. at 78.


[10]   The next afternoon, Reese and G.R.’s pastor came to their house. Reese gave

       G.R.’s phone to the pastor so that the pastor could “put it in a safe at the

       church.” Id. at 83. The pastor recommended that G.R. stay somewhere else.

       Reese drove G.R. to his parents’ house. On the way there, Reese stopped at a

       store and bought G.R. a flip phone. G.R. stayed at Reese’s parents’ house for

       several days. While she was there, she took pictures of her injuries using the

       flip phone.


[11]   G.R. filed a report with the police on September 27 and requested a protective

       order. Officer Dean Roberts with the Indianapolis Metropolitan Police

       Department took G.R.’s statement. Officer Roberts noticed that G.R. had a

       bruise on her left eye and other marks and bruises on her body. Another officer

       took pictures of G.R.’s injuries, which included a bruise behind her right ear.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2051 | May 22, 2019   Page 5 of 11
[12]   The State charged Reese with two counts of criminal confinement, as Level 5

       felonies (Counts I and II); one count of kidnapping, as a Level 5 felony (Count

       III); one count of domestic battery, as a Class A misdemeanor (Count IV); one

       count of battery, as a Class A misdemeanor (Count V); and one count of

       intimidation, as a Class A misdemeanor (Count VI). On November 7, 2017,

       Reese filed a motion for preservation of evidence. 1 The State agreed with the

       motion and instructed G.R., that same day, “not to do anything with [Reese’s]

       phone or laptop.” Appellant’s Appendix Vol. II at 49. The trial court granted

       Reese’s motion.


[13]   The trial court held a jury trial on June 28 and 29, 2018. During the trial, the

       State called Stanley as a witness. Stanley testified that he is an IT consultant

       and that he tried to “scrub the computer clean for” G.R. after she had reported

       the crime to police. Transcript Vol. II at 138. He further testified that G.R. had

       asked him to delete pictures from the laptop, including pictures of Stanley and

       G.R. The State also called G.R. as a witness. G.R. testified that, at some

       point, her pastor had given her phone back to her. She then testified that, prior

       to giving the phones to the police, she “may have deleted” some texts and

       pictures of her and Stanley off her personal iPhone. Id. at 232.


[14]   At the close of the State’s case-in-chief, Reese moved for a directed verdict on

       Count VI, which the trial court granted. The jury found Reese guilty of Counts




       1
           Reese has not provided a copy of his motion in his appendix.


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2051 | May 22, 2019   Page 6 of 11
       I, IV, and V but not guilty of Counts II and III. The trial court entered

       judgments of conviction accordingly and sentenced Reese to an aggregate term

       of three years, with one year on community corrections and two years

       suspended to probation. This appeal ensued.


                                       Discussion & Decision
                                        Failure to Preserve Evidence
[15]   Reese first contends that the State denied him due process when it failed to

       preserve photographs and text messages from G.R.’s cell phones and Reese’s

       computer, which evidence he asserts “could have been used to impeach [G.R’s]

       testimony as to the causes of her injuries and credibility in general.” Appellant’s

       Brief at 11. We agree with the State that Reese has failed to preserve this issue

       for our review.


[16]   Reese acknowledges that he “did not object or otherwise preserve the issue at

       trial.” Id. at 12. Accordingly, he attempts to assert a claim of fundamental

       error. However, Reese has failed to provide any analysis of his claim within the

       context of the fundamental error rule. Indeed, Reese does not even cite

       authority that discusses or applies fundamental error. Reese simply makes a

       conclusory statement at the end of his argument that “the fact that this

       information was destroyed [is] sufficient for the Court of Appeals to find

       fundamental error[.]” Id. Because Reese did not cite authority or otherwise

       provide any argument in relation to the fundamental error doctrine, he has not

       made a cogent argument to support his contention. As such, the issue is


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2051 | May 22, 2019   Page 7 of 11
       waived. See Ind. Appellate Rule 46(A)(8)(a); see also Hollingsworth v. State, 987
N.E.2d 1096, 1099 (Ind. Ct. App. 2013) (simply asserting that error occurred

       and was harmful or of a constitutional dimension is insufficient to establish

       fundamental error), trans. denied.


                                         Sufficiency of the Evidence

[17]   Reese next contends that the State failed to present sufficient evidence to

       support his conviction for criminal confinement, as a Level 5 felony. Our

       standard of review on a claim on insufficient evidence is well settled:


               For a sufficiency of the evidence claim, we look only at the
               probative evidence and reasonable inferences supporting the
               verdict. Drane v. State, 867 N.E.2d 144, 146 (Ind. 2007). We do
               not assess the credibility of witnesses or reweigh the evidence.
               Id. We will affirm the conviction unless no reasonable fact-finder
               could find the elements of the crime proven beyond a reasonable
               doubt. Id.


       Love v. State, 73 N.E.3d 693, 696 (Ind. 2017). To convict Reese of criminal

       confinement, as a Level 5 felony, the State was required to prove that Reese had

       knowingly confined G.R. without G.R.’s consent and that the confinement

       resulted in bodily injury to G.R. Ind. Code § 35-42-3-3(b).


[18]   Reese first asserts that the State failed to establish that he had committed the

       offense knowingly. A person acts “knowingly” if, “when he engages in the

       conduct, he is aware of a high probability that he is doing so.” Ind. Code § 35-

       41-2-2(b). Intent is a mental function that “can rarely be proved by direct

       evidence.” Phipps v. State, 90 N.E.3d 1190, 1195 (Ind. 2018). “Therefore, it is

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2051 | May 22, 2019   Page 8 of 11
       well-established that a defendant’s intent can be proved by circumstantial

       evidence.” Id. “The fact finder is entitled to infer intent from the surrounding

       circumstances.” Sandleben v. State, 22 N.E.3d 782, 791 (Ind. Ct. App. 2014),

       trans. denied.


[19]   Here, the evidence demonstrates that, after Reese discovered G.R. with Stanley,

       he made G.R. get in his car. He then yelled at her and punched her as he drove

       her around the city. When they returned to the church, Reese forced G.R. to

       kneel on the marble floor. G.R. then attempted to leave because she was

       scared. But Reese ran after G.R., grabbed her, and pushed her onto the floor to

       keep her from leaving. Based on those circumstances, a reasonable fact-finder

       could infer that Reese had engaged in the conduct knowingly.


[20]   Reese next asserts that the State failed to present sufficient evidence to

       demonstrate that he had confined G.R. “The word ‘confine’ is defined to mean

       to ‘substantially interfere with the liberty of a person.’” Mickens v. State, 523

       (Ind. Ct. App. 2018) (quoting I.C. § 35-42-3-1), trans. denied. “Any amount of

       force can cause a confinement because force, however brief, equals

       confinement.” Hopkins v. State, 606 (Ind. Ct. App. 2001), trans. denied. Reese

       specifically asserts that “there was no testimony that [he] blocked any of the

       doors or barricaded them, or even stood in the path of [G.R.] while they were in

       the church.” Appellant’s Brief at 13. But contrary to Reese’s assertions, the

       evidence demonstrates that, as G.R. attempted to leave the church, Reese

       grabbed her by the shoulders, pulled her back into the church, and pushed her



       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2051 | May 22, 2019   Page 9 of 11
       down onto the ground. That evidence is enough to demonstrate that Reese

       substantially interfered with G.R.’s liberty.


[21]   Reese also contends that the State failed to prove that his actions were done

       without G.R.’s consent. In particular, he asserts that the State failed to prove a

       lack of consent because G.R. made no objections while driving back to the

       church or otherwise “indicat[e] that she did not want to go into the church.” Id.

       Be that as it may, even if G.R. had willingly entered the church, she later

       decided that she no longer wanted to be there because she was “terrified.”

       Transcript Vol. II at 61. But Reese prevented her from leaving. Because G.R.

       attempted to leave due to her fear of Reese, and because Reese stopped G.R.

       from leaving, a fact-finder could reasonably conclude that G.R. had not

       consented to staying in the church.


[22]   Finally, Reese contends that the State failed to prove that he had caused any

       bodily injury to G.R. We cannot agree. Bodily injury “means any impairment

       of physical condition, including physical pain.” Ind. Code § 35-31.5-2-29. It is

       well settled that “a conviction can be sustained on only the uncorroborated

       testimony of a single witness, even when that witness is the victim.” Dalton v.

       State, 56 N.E.3d 644, 648 (Ind. Ct. App. 2016), trans. denied. Here, again, when

       G.R. attempted to leave the church, Reese grabbed her by the shoulders and

       pushed her body down such that her knees hit the marble floor. During trial,

       G.R. testified that it hurt both when Reese grabbed her shoulders and when her

       knees hit the floors. Accordingly, the State presented sufficient evidence to

       demonstrate that Reese’s confinement of G.R. caused her physical pain.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2051 | May 22, 2019   Page 10 of 11
[23]   Still, Reese contends that, even if the State had presented sufficient evidence to

       support each element of criminal confinement, as a Level 5 felony, he “still

       would have been able to avail himself of the defense of being justified in his

       actions” because he believed that G.R. was suicidal and he was only trying to

       prevent her from harming herself. Appellant’s Brief at 15. In essence, Reese

       asserts that he was justified in committing the offense because he was simply

       protecting G.R. However, the jury was not required to believe Reese’s self-

       serving testimony. See Fitzgerald v. State, 26 N.E.3d 105, 110 (Ind. Ct. App.

       2013). Rather, the jury was entitled to credit G.R.’s version of the events and

       find that Reese’s actions had not been to protect her.


[24]   We reject Reese’s invitation to reweigh the evidence. The State presented

       sufficient evidence to support Reese’s conviction for criminal confinement, as a

       Level 5 felony. Accordingly, we affirm Reese’s conviction.


[25]   Judgment affirmed.


       Kirsch, J. and Vaidik, C.J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2051 | May 22, 2019   Page 11 of 11